Order
Laponzo Dallas, a state prisoner who has “struck out” by fifing at least three prior frivolous suits, see 28 U.S.C. § 1915(g), and thus lost the privilege of fifing additional suits in forma pauperis, nonetheless commenced this new suit without prepaying the fifing fees. He argued that a statutory exception applies: a prisoner who “is under imminent danger of serious physical injury” may proceed without prepaying the fees, in order to seek relief from the conditions posing the imminent danger. See Abdul-Akbar v. McKelvie, 239 F.3d 307 (3d Cir.2001) (en banc). After concluding that Dallas is in no such danger, the district judge directed him to pay the fifing fee and warned him that an appeal would create the risk of owing additional fifing fees, which could be collected by foreclosing all of his litigation until hé pays in full. See Newlin v. Helman, 123 F.3d 429, 436-37 (7th Cir.1997). Dallas did not pay the $150 fifing fee, the case was dismissed, and Dallas then filed an appeal.
*564Dallas contends that he is in “imminent danger of serious physical injury” because his stomach “f[ee]ls like it has large folds and (erosions)” that he believes were caused by “some kind of toxic” (he asserts that he can “tast[e] the poison in his mouth”); he also perceives a “yellow spot” in one eye that to him signals hepatitis. He wants immediate hospitalization, which the prison’s medical staff deems unwarranted. We may assume that Dallas honestly believes that he is at risk of imminent harm, but his self-diagnosis is too implausible to satisfy the statutory exception. Many deluded or paranoid persons genuinely believe that people are trying to harm them, but courts need not credit unsupported and implausible beliefs. See Lee v. Clinton, 209 F.3d 1025 (7th Cir. 2000); Gibbs v. Cross, 160 F.3d 962, 967 (3d Cir.1998) (overruled on other grounds by Abdul-Akbar, supra); White v. Colorado, 157 F.3d 1226, 1232 (10th Cir.1998). Cf. Denton v. Hernandez, 504 U.S. 25, 32-33, 112 S.Ct. 1728, 118 L.Ed.2d 340 (1992).
The district judge gave Dallas good advice, to which he should have listened. Now he owes the United States $255 ($150 for filing suit in the district court and another $105 for filing the notice of appeal). Until he pays this amount in full, the clerks of this court and every district court in the circuit will return, unfiled, any papers Dallas tenders in any civil litigation (other than a collateral attack on a criminal conviction). Newlin, 123 F.3d at 436-37; cf. Support Systems International, Inc. v. Mack, 45 F.3d 185 (7th Cir.1995).
Affirmed; Preclusion order Entered